ORIGINAL                                                                        07/06/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0249



                                      OP 22-0249


WILLIAM LOREN SADDLER,
                                                                           JUL 0 5 2022
              Petitioner,                                               Bowen
                                                                                Greenwood
                                                                      Clerk of Sul77,:rne
                                                                                           Court
                                                                         State c-)f tViontana

       v.
                                                                   ORDER
JAMES SALMONSEN, Warden,
Montana State Prison,

              Respondent.



      William Loren Saddler has filed a Petition for Writ of Habeas Corpus, requesting
credit for time served of 347 days while he was detained in Lewis and Clark County. The
State of Montana has responded, as directed, and concedes that Saddler's underlying
criminal case should be remanded to the Lewis and Clark County District Court to amend
its Judgment and Commitment to reflect the credit from his arrest to the sentencing date.
      On the State's concession, and with good cause shown, we agree that remand to the
District Court is appropriate for correction. Section 46-22-101(1), MCA; State v. Heafner,
2010 MT 87, 1f 11, 356 Mont. 128, 231 P.3d 1087.
      IT IS THEREFORE ORDERED that Saddler's Petition for Writ of Habeas Corpus
is GRANTED in part. The October 6, 2020 Judgment in Lewis and Clark County Cause
No. ADC 19-511 is REMANDED to the First Judicial District Court for amendment to
include credit for time served from October 19, 2019, to September 20, 2020, or 347 days.
      IT IS FURTHER ORDERED that Saddler's request for a fact-finding hearing and
other claims are DENIED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Mike
Menahan, First Judicial District Court; Angie Sparks, Clerk of District Court, Lewis and
Clark County, under Cause No. ADC 19-511; counsel of record; and William Loren
Saddler personally.
                      —
      DATED this 6        day of July, 2022.




                                               617I Ai -414,




                                           2